        Case 2:18-mj-02624-DUTY Document 10 Filed 10/02/18 Page 1 ofDISTRICT
                                                                      1 Page ID #:42
                                                                                                             U.S.

Name &Address:
                                                                                                           ~C1 - 2 2018
                                                                                                             p~57RICT OF



                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                      casE rrv~ER:
                                                                                                         18-MJ-2624-1
                                                       PLAINTTFF(S)
                                  v.
Michael Paul Miselis                                                               FnvAL COMMITME1v'I'AND WARRA1vT OF REMOVAL
                                                                                        Western          District of          Virginia
                                                     DEFENDANT(S).            At
                                                                                                           (City)
To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy ofthis Commitment,to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General ofthe United States, where the defendant shall be received and safely kept until discharged in due course oflaw.

This defendant was arrested in this District after the filing of a(n):
❑ Indictment                ❑          Information                   [~            Complaint                ❑          Order of court
❑ Pretrial Release          ❑          Probation                     ❑             Supervised Release       ❑          Violation Notice
  Violation Petition                   Violation Petition                          Violation Petition

charging him or her with (brief description of offense)


L~ in violation of Title 1 g                                United States Code, Section (s) 2101, 371

❑    in violation ofthe conditions of his or her pretrial release imposed by the court.

❑    in violation ofthe conditions of his or her supervision imposed by the court.
The defendant has now:
G~dul}~ waived arrival of process.
❑ duly waived identity hearing before me on
❑ duly waived preliminary hearing before me on
❑ had a preliminary hearing before me on                                               ,and it appears that there is probable cause
  to believe that the offense so charged has been committed and that the defendant has committed it.
❑ had an identity hearing before me on                                        ,and it appears that the defendant is the person
  named as charged, and:
  ❑ Bail has been set at $                                   but has not been posted.
       No bail has been set.
  L~ Permanent detention has been ordered.
  ❑ Temporary detention has been ordered.              ~, n ~ /J
 per. Z, Zot`~"                                                  ~ .,~, ~~'
Date                                                        Un ted States Magistrate Judge
                                                                     RETURN
Received this commitment and designated prisoner on                                                          ,and on                             ,
committed him to                                                                                    and left with the custodian at the same time
a certified copy ofthe within temporary commitment.
                                                            United States Marshal, Central District of California

Date                                                        Deputy

M-IS (01/09)                                FINAL COMIVIITMENl'AND WARRANT OF REMOVAL
